DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 - 14 are objected because of the following informalities: 
•	Claim 1, line 13, the recitation “…on the basis…” should read “…on a basis…”.
•	Claim 1, line 14, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
•	Claim 1, line 19, the recitation “…which the lowest relative…” should read “…which a lowest relative…”.
•	Claim 1, line 21, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
•	Claim 1, line 29, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
•	Claim 2, line 6, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
•	Claim 3, lines 5 and 8, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
•	Claim 6, lines 5-6 and 8, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.

Claims 4-5 and 7-8, being dependent to claim 1 inherit the same problem and are also objected.  

•	Claim 9, line 7, the recitation “…on the basis…” should read “…on a basis…”.
•	Claim 9, lines 12, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
•	Claim 10, lines 4-5, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
•	Claim 11, lines 3-4, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
•	Claim 14, lines 6-7 and 8, the recitation “…a respective energy storage cell…” should read “…the respective energy storage cell…”.
Claims 12-13, being dependent to claim 9 inherit the same problem and are also objected.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 18 recite “a balancing requirement calculation unit”.
Claim 6, line 7, recite “a calculation unit”.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

For the “a calculation unit” the corresponding structure appears to be a “Control Unit 307”, as illustrated in Figure 1 and specified in Paragraph 0067, lines 1-2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6 - 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the US Application Publication by or Patent by Miura et al. (US # 20150303728), in view of the US Patent Application Publication by Keller et al. (US # 20160089994). 

Regarding Claim 1, Miura teaches in Figures 1 - 2 and 4, a device for balancing an energy storage module (2) that has a plurality of series-connected energy storage cells (Abstract, lines 1-3, [0015, lines 5-7]), comprising: 
an interface (Communication Interface 5) that is configured so as to communicate with monitoring electronics (Combination of IC units 41, 42 and 43) of the energy storage module [0017, lines 1-4], wherein the interface communicates with a voltage recording apparatus (Voltage Detection Circuit 122 present in IC units 41, 42 and 43 monitors the voltage of individual cells, see Fig 2, [0006, lines 5-8]) of the monitoring electronics in order to receive information about a respective energy [0006, lines 5-12, 0032, lines 1-3], and 
the interface communicates with the voltage recording apparatus [0034, 0064, 0078] of the monitoring electronics in order to receive information about regular ending of charging of the energy storage module (Fig 4, S150, [0073, lines 1-5]); 
a charge determination apparatus (Control Unit 6, [0022, lines 1-9 and lines 13-15]) that is configured, following reception of the information about the regular ending of the charging of the energy storage module (Fig 4, S150, [0073, lines 1-4]), to determine a relative amount of electric charge for each energy storage cell on the basis of the information about a respective energy storage cell voltage of each of the energy storage cells (Fig 4, S220, [0078]) following the regular ending of the charging of the energy storage module (voltage of the cells are measured in step S220 after the stop of power supply step S150, see [0078]) and 
a balancing requirement calculation unit (control unit 6) that is configured, for each energy storage cell except for the energy storage cell for which the lowest relative amount of electric charge was determined, so as to determine a respective relative balancing requirement by calculating a difference between the relative amount of electric charge of a respective energy storage cell and the respective amount of electric charge of the energy storage cell for which the lowest relative amount of electric charge was determined (Miura teaches calculating the difference of remaining charge capacities of the cells and  minimum remaining charge capacity is taken for balancing the cells, see Fig 4, step S90, [0067, lines 1-10], also see Fig 4, Step S250, [0081]) and, on the basis of the respective relative balancing requirement and a (Fig 4, Step 250, [0081], Also see Step S120 similar to Step 250, [0069-0070]); 
a discharge circuit (Combination of R1-R4, 129A-129D and 132 see Figure 2) that is configured so as to be connected to the energy storage module such that a respective energy storage cell is able to be discharged separately by way of the discharge circuit [0034-0037]; and 
a control apparatus that is configured so as to activate the discharge circuit such that the respective determined absolute balancing requirement is drawn from each energy storage cell except for the energy storage cell for which the lowest relative amount of electric charge was determined [0081].
Miura fails to teach:
the interface communicates with a current recording apparatus of the monitoring electronics; 
a characteristic curve that gives a state of charge of the respective energy storage cell depending on a quiescent voltage of the respective energy storage cell; 
Keller teaches in Figures 1 and 3, an interface communicates (connection between the sensing means 16 and automotive electronic control unit 26, [0064]) with a current recording apparatus (Current sensor 18) of a monitoring electronics (Sensing means 16, [0061, lines 6-11)]; 
(Figure 3) that gives a state of charge of an energy storage device (Battery 14, [0060]) depending on a quiescent voltage (rested open circuit voltage of the battery 14) of the energy storage device [0078]. 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting characteristic curve based on rested open circuit terminal voltage and SOC of the energy storage device within the charging apparatus of Miura, as taught by Keller, in order to optimize charge levels so that it operates in an optimal condition to maximize its lifespan.

Regarding Claim 6, Miura and Keller teaches the apparatus of claim 1.
Miura further teaches wherein the discharge circuit has a plurality of resistors (Resistors R1-R4, see Figure 2) and a plurality of switches (Switches 129A-129D) and is configured so as to be connected to the energy storage module such that a respective resistor and a respective switch that are connected in series are connected in parallel with a respective energy storage cell [0035-0037], and 
the device further comprising a calculation unit (timer starting circuit 8) that is configured so as to calculate a respective switching closure time (see Fig 4, Step S160, [0071]) for a respective energy storage cell on the basis of the respective determined absolute balancing requirement, which switching closure time is necessary to draw the respective determined absolute balancing requirement from the respective energy storage cell when the switch is closed (Fig 4, Step S200, [0076]), and the control apparatus is configured so as to activate the respective switches according to the calculated switching closure time [0074].
Regarding Claim 7, Miura teaches in Figures 1 - 2 and 4, a motor vehicle [0015, lines 18-19], comprising: 
an energy storage module (2) that has a plurality of series-connected energy storage cells (Abstract, lines 1-3, [0015, lines 5-7]) and monitoring electronics (Combination of IC units 41, 42 and 43); and 
a device for balancing the energy storage module according to claim 1 (please see claim 1 rejection above).

Regarding Claim 8, Miura and Keller the apparatus of claim 7.
Miura further teaches wherein the motor vehicle is an electric or hybrid vehicle [0015, lines 18-19].

Regarding Claim 9, Miura teaches in Figures 1 - 2 and 4, a method for balancing an energy storage module (2) that has a plurality of series-connected energy storage cells (Abstract, lines 1-3, [0015, lines 5-7]), comprising: 
recording a respective energy storage cell voltage of each of the energy storage cells (Voltage Detection Circuit 122 present in IC units 41, 42 and 43 monitors the voltage of individual cells, see Fig 2, [0006, lines 5-8]); 
recording a respective capacity of each of the energy storage cells (Fig 4, Step S80, [0066, lines 1-4]); 
determining regular ending of charging of the energy storage module (Fig 4, S150, [0073, lines 1-5]); 
(Fig 4, S220, [0078]) following the regular ending of the charging of the energy storage module (voltage of the cells are measured in step S220 after the stop of power supply step S150, see [0078]) and 
determining a respective relative balancing requirement by calculating a difference between the relative amount of electric charge of a respective energy storage cell and the relative amount of electric charge of the energy storage cell for which the lowest relative amount of electric charge was determined, for each energy storage cell except for the energy storage cell for which the lowest relative amount of electric charge was determined (Miura teaches calculating the difference of remaining charge capacities of the cells and  minimum remaining charge capacity is taken for balancing the cells, see Fig 4, step S90, [0067, lines 1-10], also see Fig 4, Step S250, [0081]); 
determining a respective absolute balancing requirement on the basis of the respective relative balancing requirement and the respective capacity of each of the energy storage cells for each energy storage cell except for the energy storage cell for which the lowest relative amount of electric charge was determined (Fig 4, Step 250, [0081], Also see Step S120 similar to Step 250, [0069-0070]); and 
discharging the energy storage module such that the respective determined absolute balancing requirement is drawn from each energy storage cell except for the energy storage cell for which the lowest amount of electric charge was determined [0034-0037].

a characteristic curve that gives a state of charge of the respective energy storage cell depending on a quiescent voltage of the respective energy storage cell; 
Keller teaches in Figures 1 and 3, a characteristic curve (Figure 3) that gives a state of charge of an energy storage device (Battery 14, [0060]) depending on a quiescent voltage (rested open circuit voltage of the battery 14) of the energy storage device [0078]. 
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting characteristic curve based on rested open circuit terminal voltage and SOC of the energy storage device within the charging apparatus of Miura, as taught by Keller, in order to optimize charge levels so that it operates in an optimal condition to maximize its lifespan.

Regarding Claim 14, Miura and Keller teaches the method of claim 9.
Miura further teaches providing a discharge circuit (Combination of R1-R4, 129A-129D and 132, see Figure 2) that has a plurality of resistors and a plurality of switches (see Fig 2); 
connecting the discharge circuit to the energy storage module such that a respective resistor and a respective switch that are connected in series are connected in parallel with a respective energy storage cell [0035-0037];
calculating a respective switching closure time for a respective energy storage cell on the basis of the respective determined absolute balancing requirement, which switching closure time (timer starting circuit 8, see Fig 4, Step S160, [0071]) is (Fig 4, Step S200, [0076]); and activating the respective switches according to the calculated switching closure time [0074].

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miura and Keller as applied to claims 1 and 9 above, in further view of the US Patent Application Publication by Kim (US # 20170141588). 

Regarding Claim 2, Miura and Keller teaches the apparatus of claim 1.
Miura fails to teach:
define that value of the state of charge that is associated with the respective energy storage cell voltage in the characteristic curve as respective relative amount of charge of a respective energy storage cell, and 
Keller further teaches:
define that value of a state of charge that is associated with an energy storage device in a characteristic curve (Figure 3) as respective relative amount of charge of the energy storage device [0078].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting characteristic curve based on rested open circuit terminal voltage and SOC of the energy storage device within the charging apparatus of Miura, as taught by Keller, in order to optimize charge levels so that it operates in an optimal condition to maximize its lifespan.

determine the respective absolute balancing requirement by multiplying the respective determined relative balancing requirement by the respective capacity.
Kim teaches in Figure 2, determine absolute balancing requirement by multiplying determined relative balancing requirement by a capacity [0055, lines 11-20].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing cell balancing based on SOH and capacity of the energy storage device within the apparatus of Miura and Keller, as taught by Kim, in order to optimize balancing of the battery cells by preventing over-charge and over-discharge that occur among the cells cause a degradation of the battery as well as a reduction in the battery capacity and battery life over time.

Regarding Claim 10, Miura and Keller teaches the method of claim 9.
Miura fails to teach:
wherein the value of the state of charge that is associated with the respective energy storage cell voltage in the characteristic curve is defined as respective relative amount of charge of a respective energy storage cell, 
Keller further teaches:
a value of a state of charge that is associated with an energy storage device in a characteristic curve (Figure 3) is defined as respective relative amount of charge of the energy storage device [0078].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting characteristic curve based on rested open 
The combination of Miura and Keller fail to teach:
the respective absolute balancing requirement is determined by multiplying the respective determined relative balancing requirement by the respective capacity.
Kim teaches in Figure 2, determining absolute balancing requirement by multiplying determined relative balancing requirement by a capacity [0055, lines 11-20].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing cell balancing based on SOH and capacity of the energy storage device within the apparatus of Miura and Keller, as taught by Kim, in order to optimize balancing of the battery cells by preventing over-charge and over-discharge that occur among the cells cause a degradation of the battery as well as a reduction in the battery capacity and battery life over time.

Claims 3 - 5 and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Miura and Keller as applied to claims 1 and 9 above, in further view of the US Patent Application Publication by Coenen (US # 20180366959). 

Regarding Claim 3, Miura and Keller teaches the apparatus of claim 1.
The combination of Miura and Keller fail to teach:
wherein the interface is configured so as to communicate with a state of health determination apparatus of the monitoring electronics in order to receive information 
the balancing requirement calculation unit is configured so as to calculate the capacity of a respective energy storage cell on the basis of the information about the state of health of the respective energy storage cell and a nominal capacity of the respective energy storage cell.
Coenen teaches Figure 1, Methods and systems for monitoring individual cell voltages of an energy storage system (rechargeable energy storage system 10) comprising a controller (Main Controller 20, [0145-0146]) capable of performing:
wherein an interface is configured so as to communicate with a state of health determination apparatus [0008, 0093] of a monitoring electronics (balancing circuit 15, [0163, lines 1-3]) in order to receive information about a respective state of health of the respective energy storage cell from the state of health determination apparatus [0093, 0176], and 
a balancing requirement calculation unit is configured so as to calculate the capacity of a respective energy storage cell on the basis of the information about the state of health of the respective energy storage cell and a nominal capacity of the respective energy storage cell (Claim 29-30).
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing cell balancing based on SOH and capacity of the energy storage device within the apparatus of Miura and Keller, as taught by Coenen, in order to deliver greater share of the total voltage or power from the healthier cells than from the weaker cells.
Regarding Claim 4, Miura, Keller and Coenen teaches the apparatus of claim 3.
The combination of Miura and Coenen fail to teach:
a storage apparatus in which the characteristic curve that gives the state of charge of the respective energy storage cell depending on the quiescent voltage of the respective energy storage cell is stored.
Keller further teaches a storage apparatus in which a characteristic curve (Figure 3) that gives a state of charge of an energy storage device depending on the quiescent voltage (rested open circuit voltage of the battery 14) of the respective energy storage device is stored [0078, 0133, lines 1-3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting characteristic curve based on rested open circuit terminal voltage and storing in memory within the charging apparatus of Miura and Keller, as taught by Coenen, in order to optimize charge levels so that it operates in an optimal condition to maximize its lifespan.

Regarding Claim 5, Miura, Keller and Coenen teaches the apparatus of claim 4.
Miura further teaches:
following the regular ending of the charging of the energy storage module (Fig 4, S150, [0073, lines 1-5]).
The combination of Miura and Coenen fail to teach:
wherein a plurality of different characteristic curves that each give the state of charge of the respective energy storage cell depending on the quiescent voltage of the 
the charge determination apparatus is configured so as to determine the respective relative amount of electric charge on the basis of the information about the respective energy storage cell voltage of each of the energy storage cells and that characteristic curve that corresponds to the respective state of health.
Keller further teaches:
wherein a plurality of different characteristic curves that each give a state of charge of an energy storage device depending on a quiescent voltage of the energy storage device for different states of health of the respective energy storage cell are stored in the storage apparatus (Figures 3 and 14, [0111]), 
the charge determination apparatus is configured so as to determine the respective relative amount of electric charge on the basis of the information about energy storage voltage of each of the energy storage cells and that characteristic curve that corresponds to the respective state of health [0078, 0097].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing cell balancing based on SOH and capacity of the energy storage device within the apparatus of Miura and Coenen, as taught by Keller, in order to deliver greater share of the total voltage or power from the healthier cells than from the weaker cells.

Regarding Claim 11, Miura and Keller teaches the method of claim 9.
The combination of Miura and Keller fail to teach:

Coenen teaches Figure 1, Methods and systems for monitoring individual cell voltages of an energy storage system (rechargeable energy storage system 10) comprising a controller (Main Controller 20, [0145-0146]) capable of performing:
recording a respective state of health of a respective energy storage cell [0008, 0093]; and 
calculating the capacity of a respective energy storage cell on the basis of the respective state of health of the respective energy storage cell and a nominal capacity of the respective energy storage cell [0093, 0163, lines 1-3, 0176].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing cell balancing based on SOH and capacity of the energy storage device within the apparatus of Miura and Keller, as taught by, in order to deliver greater share of the total voltage or power from the healthier cells than from the weaker cells.

Regarding Claim 12, Miura, Keller and Coenen teaches the method of claim 11.
The combination of Miura and Coenen fail to teach:
acquiring the characteristic curve that gives the state of charge of the respective energy storage cell depending on the quiescent voltage of the respective energy storage cell; and storing the acquired characteristic curve in a storage apparatus.
(Figure 3) that gives a state of charge of an energy storage device depending on a quiescent voltage of the energy storage device (rested open circuit voltage of the battery 14); and storing the acquired characteristic curve in a storage apparatus [0078, 0133, lines 1-3].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include detecting characteristic curve based on rested open circuit terminal voltage and storing in memory within the charging apparatus of Miura and Coenen, as taught by Keller, in order to optimize charge levels so that it operates in an optimal condition to maximize its lifespan.

Regarding Claim 13, Miura, Keller and Coenen teaches the method of claim 12.
Miura further teaches:
following the regular ending of the charging of the energy storage module (Fig 4, S150, [0073, lines 1-5]).
The combination of Miura and Coenen fail to teach:
wherein a plurality of different characteristic curves that each give the state of charge of the respective energy storage cell depending on the quiescent voltage of the respective energy storage cell for different states of health of the respective energy storage cell are stored in the storage apparatus, 
the charge determination apparatus is configured so as to determine the respective relative amount of electric charge on the basis of the information about the respective energy storage cell voltage of each of the energy storage cells and that characteristic curve that corresponds to the respective state of health.

wherein a plurality of different characteristic curves that each give a state of charge of an energy storage device depending on a quiescent voltage of the energy storage device for different states of health of the respective energy storage cell are stored in the storage apparatus (Figures 3 and 14, [0111]), 
the charge determination apparatus is configured so as to determine the respective relative amount of electric charge on the basis of the information about energy storage voltage of each of the energy storage cells and that characteristic curve that corresponds to the respective state of health [0078, 0097].
It would have been obvious to a person having ordinary skill in the art at the time the application was filed, to include performing cell balancing based on SOH and capacity of the energy storage device within the apparatus of Miura and Coenen, as taught by Keller, in order to deliver greater share of the total voltage or power from the healthier cells than from the weaker cells.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The US Patent Application Publication by Takeo et al. (US # 20150211212) teaches a shovel including an electrical power storage device formed by multiple electrical power storage cells for charging electricity generated by a generator and multiple equalizing circuits respectively connected to multiple electrical power storage cells and a method of controlling the shovel (Fig 1, [0003]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JAMEEL SHARIEF whose telephone number is (469)295-9188.  The examiner can normally be reached on 9a.m-5p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 4, 2022